DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1,3 and 5-21, is/are filed on 07/07/2022 are currently pending. Claim(s) 1,3 and 5-21 is/are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1,3, 5-10, 12, 14-21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kwon (US 9463446 B2).

    PNG
    media_image1.png
    580
    649
    media_image1.png
    Greyscale

Regarding claim 1, Kwon teaches from figures a filter element for filtering a liquid, the filter element comprising: a filter medium (see fig. above) surrounding a longitudinal axis of the filter element in a ring shape and configured to be flowed through by the liquid in a radial direction in relation to the longitudinal axis (intended sue); a flow-through receiving chamber (see figure above) arranged in an axial direction immediately against an axial end face of the filter medium;  wherein the receiving chamber is enveloped by a wall (see fig. above) configured to be flowed through by the liquid at least in sections of the wall, wherein the receiving chamber is fixedly and non-detachably connected directly onto the axial end face of the filter medium, wherein a section of the wall facing an interior of the filter medium is configured to be flowed through by the liquid, enabling liquid flow between the receiving chamber and an interior of the filter medium through the wall (intended use); wherein the receiving chamber contains a drying agent (adsorbent - zeolite) configured to remove water from the liquid (C5/15-C8/65) .
Regarding claim 3, Kwon teaches wherein the receiving chamber containing the drying agent is arranged axially outside of the filter medium (C7/55-65, fig. 9).  
Regarding claim 5, Kwon teaches wherein the receiving chamber containing the drying agent is arranged so as to adjoin the filter medium in an axial direction along the longitudinal axis (fig. 9).  
Regarding claim 6, Kwon teaches wherein an outer diameter of the receiving chamber containing the drying agent and an outer diameter of the filter medium are of the same size (fig. 9).  
Regarding claim 7, Kwon teaches wherein the wall of the receiving chamber containing the drying agent comprises an outer circumferential side and the outer circumferential side is fluid-tight at least in sections thereof (fig. 9, intended used).  
Regarding claim 8, Kwon teaches wherein the wall of the receiving chamber containing the drying agent comprises an end face and the end face is fluid-tight at least in sections thereof (fig. 9, intended use).  
Regarding claim 9, Kwon teaches wherein the drying agent comprises a crystalline porous adsorber material.  
Regarding claim 10, Kwon teaches wherein the crystalline porous adsorber material is a molecular sieve (i.e. a zeolite, C7/55-65).  
Regarding claim 12, Kwon teaches fluid filter comprising: a filter housing; 3S/N 17/194,689Atty Dkt No. 5837/WO-US a filter element for filtering a liquid, the filter element comprising: a filter medium (see fig. above) surrounding a longitudinal axis of the filter element in a ring shape and configured to be flowed through by the liquid in a radial direction in relation to the longitudinal axis (intended sue); a flow-through receiving chamber (see figure above) arranged in an axial direction immediately against an axial end face of the filter medium;  wherein the receiving chamber is enveloped by a wall (see fig. above) configured to be flowed through by the liquid at least in sections of the wall, wherein the receiving chamber is fixedly and non-detachably connected directly onto the axial end face of the filter medium, wherein a section of the wall facing an interior of the filter medium is configured to be flowed through by the liquid, enabling liquid flow between the receiving chamber and an interior of the filter medium through the wall (intended use); wherein the filter element is arranged in the filter housing such that, in operation of the fluid filter, both the filter medium and the receiving chamber containing the drying agent are flowed through by the liquid (C5/15-C8/65).  
Regarding claim 14, Kwon teaches wherein the filter housing comprises a filter pot and 4S/N 17/194,689Atty Dkt No. 5837/WO-US a cover, wherein the filter pot and the cover are connected non-detachably to each other (see fig. above).  
Regarding claim 15, Kwon teaches wherein the cover comprises at least one inlet opening for the liquid and at least one outlet opening for the liquid (see input gas, fig. 9).  
Regarding claim 16, Kwon teaches wherein the filter housing comprises a first end face (top face) and a second end face (bottom face) positioned opposite the first end face, wherein an inlet opening for the liquid is arranged at the first end face, and wherein an outlet (see discharged gas, fig. 9) opening for the liquid is arranged at the second end face.  
Regarding claim 17, Kwon teaches wherein the filter housing comprises a housing cover (see fig. above) configured to be fastened to a filter head comprising a fluid inlet and a fluid outlet (intended sue).  
Regarding claim 18, Kwon teaches (intended use).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580. Being used for thermal management module is nothing more than intended use.
Regarding claim 19, Kwon teaches (intended use).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580. Being used for thermal management module is nothing more than intended use.
Regarding claim 20, Kwon teaches wherein the receiving chamber is embodied continuously in radial direction such that the receiving chamber has a radially continuous internal volume having the drying agent, the internal volume corresponding to a solid cylinder (fig. 9, chamber is a cylinder).  
Regarding claim 21, Kwon teaches wherein the receiving chamber is embodied continuously in radial direction such that the receiving chamber has a radially continuous internal volume having the drying agent, the internal volume corresponding to a solid cylinder (fig. 9, chamber is a cylinder).
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 9463446 B2) in view of Rohrbach (US 6379564 B1).
Regarding claim 11, Kwon does not teach. However, Rohrbach teaches pore size of the absorber affects the polymer structure and properties (such as capillary forces) (Rohrbach, C3/1-60). Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed molecular pore size range because Rohrbach teaches molecular weight is a results-effective variable. See MPEP 2144.05 II, A & B.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 9463446 B2) in view of Rohrbach (US 6379564 B1).
Regarding claim 13, Kwon does not teach further comprising a bypass valve that permits a fluid flow past the filter medium and/or past the receiving chamber containing the drying agent when a permissible pressure difference between a raw side and a clean side of the fluid filter is surpassed. However, bypass valves are extremely well-known. See at least US 4557829 A (C1/20-30), US 20060000223 A1 [0052]. It would have been obvious to one of ordinary skill to have to use a well-known pressure relief valve to mitigate unwanted pressure build and filter damage.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Argument
Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777